Citation Nr: 0942741	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-31 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1944 to 
June 1946.  He died in September 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in November 2006.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in September 2003.  The cause of death shown 
on the Certificate of Death was metastatic colon cancer.  The 
appellant claims that the Veteran's colon cancer was the 
result of exposure to ionizing radiation while in service.  
The Veteran's DD 214 confirms that he was stationed in Japan.

A letter dated in August 2004 from the Defense Threat 
Reduction Agency (DTRA) reveals that based on the Veteran's 
DD 214, and military morning reports, the Veteran was not 
present with the American occupation forces in Hiroshima or 
Nagasaki.  Rather, the Veteran was stationed in Yokohama, 
Honshu, Japan (approximately 400 miles from Hiroshima and 550 
miles from Nagasaki), with a temporary duty assignment to 
Kyoto (approximately 215 miles from Hiroshima and 365 miles 
from Nagasaki).  The letter shows that there is no indication 
that the Veteran was sent to Hiroshima or Nagasaki during his 
period of service in Japan.  The letter also shows that the 
Veteran was in Japan from at least September 1945 to 
September 1946.

Here, colon cancer is a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2).  Section 3.311(a) requires a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).  In all other claims, a request will be 
made for any available records concerning the veteran's 
exposure to radiation, and all such records will be forwarded 
to the VA Under Secretary for Health, who will be responsible 
for preparation of a dose estimate, to the extent feasible, 
based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Here, the appellant claims that the Veteran was exposed to 
ionizing radiation.  Additionally, even though the Veteran is 
not presumed to be a "radiation-exposed veteran" as defined 
by 38 C.F.R. § 3.309(d)(3), he was still stationed in Japan 
during the relevant time period.  Moreover, a May 2004 report 
from the National Personnel Records Center (NPRC) indicates 
that the Veteran's STRs were among those thought to have been 
destroyed in a 1973 fire at NPRC.  In cases where records are 
lost or presumed lost, a heightened duty is imposed on the 
Board to consider the applicability of the benefit of the 
doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision when the veteran's medical 
records have been destroyed.  See Russo v. Brown, 9 Vet.App. 
46 (1996).  

In light of the appellant's contention that the Veteran was 
exposed to ionizing radiation, the Veteran's documented 
presence in Japan, and the Board's heightened duty to assist 
the claimant in developing the claim, the Board finds that a 
remand is necessary for the required development under 
38 U.S.C.A. § 3.311.

Additionally, a statement from the appellant received in 
February 2007 indicates that the Veteran was in receipt of 
benefits from the Social Security Administration (SSA).  The 
statement does not indicate whether the Veteran received 
disability or retirement benefits.  On remand, the agency of 
original jurisdiction (AOJ) should clarify as to what type of 
benefits the Veteran received, and if they were disability 
benefits, those records should be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to clarify what 
type of benefits the Veteran received from 
SSA.  If the Veteran received disability 
benefits, the AOJ should then contact SSA 
and request any disability determination 
and associated records related to the 
Veteran.  Any negative response should be 
documented in the claims folder and 
communicated to the appellant.

2.  The AOJ should send the case to the VA 
Under Secretary for Health for the 
preparation of a radiation dose estimate 
as outlined in 38 C.F.R. 
§ 3.311(a)(2)(iii).  The AOJ should 
complete any necessary development, which 
may be required by 38 U.S.C.A. § 3.311.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received, including a February 2007 
statement from the appellant submitted 
without a waiver after the appeal was 
certified to the Board.  If any benefit 
sought is not granted, the appellant and 
her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

